Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2018/013941 (filed 11/14/18), which application claims priority to KR 10-2017-0183639 (filed 12/29/17).
	The Preliminary Amendment filed 06/26/20 is entered.
	Claims 1-6 are pending.
	The amendment to p1 of the specification (CON data) is entered.
	The amendment to the Abstract of the Disclosure is entered.
	The Drawings filed 06/26/20 are approved by the examiner.
	The IDS filed 06/26/20 has been considered.  An initialed copy accompanies this action. 
The following is an examiner’s statement of reasons for allowance:
Kuriki US 2011/0094651 discloses method for producing a transparent conductor having a substrate and thereon a conductive layer containing a plurality of metal nanowires comprises the steps of applying a metal nanowire dispersion containing the metal nanowires in a liquid to the substrate, removing the liquid from the applied metal nanowire dispersion to form a metal nanowire network layer on the substrate, and subjecting the metal nanowire network layer to a pressure treatment using a lower roller and an upper roller, the lower roller having a rubber hardness of 40° to 70°C (Abstract).  The transparent nanowire layer may comprise silver nanowires (0028), and may further include matrix polymer(s) (0032-0037), and further may include forming a coating layer onto the nanowire network which may be UV cured (0055-0058).
The reference, however, does not disclose or fairly suggest the instant method wherein the silver nanowire assembly and flexible film is removed from the base substrate, and part of the surface of the silver is reacted to gray or black silver chloride via treatment with iodine mixture including a chloride based mixture and potassium.  Likewise, the reference fails to suggest the instant predetermined pressure using a roller having a hardness of 30-50HB.
The remaining references cited of forms PTO-1449 and PTO-892 are considered state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 3, 2022